Citation Nr: 1546535	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  15-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral sensorineural hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

3.  Entitlement to service connection for a traumatic brain injury (TBI) or residuals thereof.

4.  Entitlement to restoration of compensation for posttraumatic stress disorder (PTSD) from December 17, 1958.


REPRESENTATION

Veteran represented by:	Tricia D'Ambrosio-Woodward, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to June 1945.  For his service the Veteran was awarded a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2015.  A transcript of that proceeding has been associated with the claims file.

The issues of whether there was clear and unmistakable error (CUE) in the January 8, 1948, October 29, 1954, and October 17, 1958 rating decisions which reduced the Veteran's disability rating for psychoneurosis, and a petition to reopen a previously denied claim of entitlement to service connection for a back injury, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2015 "BVA Appeal - Additional Information to be Considered," pp. 10-15 and Hearing Transcript, pp. 3-9; see September 2014 affidavit, paragraphs 20 and 23.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral sensorineural hearing loss, service connection for a TBI or residuals thereof, and restoration of compensation for PTSD from December 17, 1958, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During his September 2015 hearing, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that the Veteran requested to terminate the appeal of his claim of entitlement to an increased rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During the September 2015 hearing, the Veteran's representative stated that the Veteran wished to withdraw his appeal for an increased rating for tinnitus.  See Hearing Transcript, pg. 2.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to an increased rating for tinnitus is dismissed.


REMAND

In his October 2013 Notice of Disagreement, the Veteran requested an informal conference with a Decision Review Officer (DRO) at the RO.  There is no indication that the Veteran was provided his requested informal DRO conference or that he withdrew his request; indeed, the Veteran reiterated his desire for a DRO hearing in December 2013 and August 2014.  Accordingly, on remand, if the Veteran still desires an informal DRO conference, then one should be provided.

With respect to the Veteran's increased rating claim for bilateral hearing loss, the Veteran's representative argued that the examination reports of record contain "wildly" divergent results, and requested that a new examination be afforded.  See Hearing Transcript, pg. 16.  The record contains a fee-basis examination report dated in August 2013, a private report from SoCal Audio Testing dated in October 2013, a VA audiological report dated in November 2013, and a fee-basis audio report dated in January 2015.  The October 2013 SoCal Audio report indicated that the NU-6 word list was used as opposed to the Maryland CNC Word List for speech discrimination testing purposes, and as such, the results of that examination are not valid for VA purposes.  See 38 C.F.R. § 4.85(a) (2015) (noting that Maryland CNC speech discrimination test must be used as part of VA hearing impairment examinations).  

With respect to the remaining examination results, the findings differ considerably.  The audiometric findings of the August 2013 VA examination report indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
80
90
LEFT
50
55
70
75
80

Conversely, the findings of the November 2013 VA audio metric testing results showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
75
LEFT
30
35
60
65
75

The word recognition scores varied between the tests as well.  Specifically, the Veteran scored 96 percent bilaterally during the August 2013 VA examination, but scored 64 percent in the right ear and 68 percent in the left ear during the November 2013 test.

However, the results of the January 2015 fee-basis examination are of no assistance in rectifying these inconsistent results.  The conducting examiner, Dr. L. H., reported that she was unable to test the Veteran because she observed evidence of "symptom embellishment and submaximal effort."  Dr. L. H. indicated she made repeated attempts to find pure tone thresholds with CNC scores.  Moreover, she stated that the Veteran had a lot of difficulty understanding all that was said to him during the intake, history, and testing portions of the examination, but upon completion of testing the Veteran "communicated beautifully."  Given the above facts and the Veteran's request for a new examination, the Board finds that a new examination should be afforded.  

The Board advises the Veteran that he has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68   (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2015).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, by failing to cooperate during VA examinations Veterans "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

The Veteran seeks service connection for TBI or residuals of a TBI.  The evidence of record suggests that in November 1944 the Veteran may have suffered a TBI following a building cave-in, and / or upon becoming stunned by a shell blast in December 1944, but it is not clear what, if any, current symptoms are associated with those possible TBI.

The October 2013 rating decision denied the TBI claim on the grounds that there was no present diagnosis of a TBI.  In reaching that finding, the AOJ relied on a June 2013 fee-basis examination report indicating that the Veteran did not have a current diagnosis of TBI.  However, according to an October 2012 VA PTSD examination report, the examiner noted diagnoses of postconcussion syndrome and TBI.  The October 2012 examiner wrote that TBI was "clear from [the Veteran's] history though we have no substantiating records."  The examiner reported that the Veteran's TBI caused severe memory problems, impaired recent and remote memory as well as the formation of new memories, and said the TBI seemed to have permanently affected the Veteran's concentration and memory, possibly in addition to difficulties with aspects of executive function.  The examiner stated that further examination was warranted to assess the extent of the damage from the Veteran's TBI.

The Veteran's representative argued that the June 2013 examiner did not give proper consideration to the Veteran's service treatment records.  See Hearing Transcript, pg. 13.  It is not clear from the June 2013 fee-basis examination report that the examiner considered the Veteran's service treatment records, as he appears to have relied solely on the Veteran's present statements.  The Veteran's service treatment records indicate that he was hospitalized in November 1944 and treated for amnesia following a building cave-in.  A November 29, 1944 note indicates that the Veteran "may have had a period of amnesia from 22 November until 28 November.  Aberration?"  A March 1945 treatment record shows that on December 1, 1944, the Veteran was temporarily stunned by a shell blast and hospitalized; the record indicates the Veteran regained consciousness after 4 days, but that clinical records for this treatment were unavailable.  

Additionally, the June 2013 examiner reported that neuropsychological testing had not been performed, and there is no indication that the October 2012 TBI diagnosis was supported by such testing.  Given the conflicting diagnoses of record, the uncertainty as to whether the June 2013 examiner considered the Veteran's service treatment records, and the apparent absence of neuropsychological testing in the October 2012 and June 2013 examinations, the Board finds that both the October 2012 VA examination and June 2013 fee-basis examination are inadequate for determining the existence of a TBI or residuals thereof.

Lastly, the Board must defer consideration of the Veteran's claim for entitlement to restoration of compensation for PTSD from December 17, 1958 to allow the AOJ to consider the motions concerning whether there was clear and unmistakable error in the first instance, as the motions are inextricably intertwined with the claim for restoration of compensation for PTSD.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "inextricably intertwined," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, if clear and unmistakable error is found in the January 8, 1948, October 29, 1954, and October 17, 1958 rating decisions, the last of which reduced the Veteran's compensation to zero, it would have a direct impact on the restoration of the Veteran's compensation for PTSD.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and clarify whether they still desire an informal conference with a DRO, or whether he wishes to withdraw his request.  If the Veteran wants an informal conference with a DRO, schedule him as appropriate.  All efforts to contact the Veteran must be documented in the claims file.

2.  Obtain any outstanding VA treatment records relating to the Veteran's claimed disabilities, dated from October 2012 forward, and associate them with the Veteran's claims file.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After the development requested in paragraphs 1-3 above has been completed, to the extent possible, schedule the Veteran for a VA TBI examination by a neurologist.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for a review in connection with the examination.  The examiner is requested to review the claims file and offer an opinion as the following questions:

(a)  Whether the Veteran has a current diagnosis of TBI or residuals thereof from the in-service injuries.

(b).  Whether the Veteran's currently reported symptoms are at least as likely as not (a probability of 50 percent or higher) manifestations of an in-service TBI.

The examiner's attention is directed to the Veteran's service treatment records, including those documented injuries in November and December 1944 (two hospitalizations, involving amnesia and loss of consciousness); post-service VA medical records documenting his reports of headaches, vomiting, and other symptoms; lay statements documenting the Veteran's reports of the same; and treatise evidence regarding brain injuries submitted by the Veteran (uploaded to VBMS, labeled Correspondence, receipt date December 30, 2014, beginning page 6).

The examiner must include a discussion of the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After the development requested in paragraphs 1-3 above has been completed, to the extent possible, schedule the Veteran for an appropriate audiological examination to determine the extent and severity of his service-connected bilateral sensorineural hearing loss disability.  The evidence in the electronic records must be made available to and reviewed by the examiner.  Pure tone threshold and Maryland CNC testing must be performed.  The examiner is specifically requested to provide a full description of any effects the Veteran's bilateral hearing loss disability may have on occupational functioning and daily activities.

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


